Case 3:18-cv-00111-NKM-JCH Document 23 Filed 10/27/20 Page 1 of 14 Pageid#: 892




                          UNITED STATES DISTRICT COURT
                          WESTERN DISTRICT OF VIRGINIA
                            CHARLOTTESVILLE DIVISION

   SHARON H.,1
                                                          CASE NO. 3:18-cv-00111
                                   Plaintiff,
   v.                                                     MEMORANDUM OPINION
                                                          & ORDER
   ANDREW M. SAUL, COMMISSIONER
   OF SOCIAL SECURITY,2                                   JUDGE NORMAN K. MOON
                                   Defendant.

        This matter is before the Court on the Parties’ cross motions for summary judgment,

 Dkts. 9, 17. Pursuant to Standing Order 2011-17 and 28 U.S.C. § 636(b)(1)(B), the Court referred

 this matter to Magistrate Judge Joel C. Hoppe for proposed findings of fact and a recommended

 disposition. In his Report and Recommendation (“R&R”), Judge Hoppe determined that the

 Commissioner’s final decision was not supported by substantial evidence and advised this Court

 to grant Sharon’s motion, deny the Commissioner’s motion, reverse the decision, and remand the

 case to the Commissioner for further administrative proceedings under the fourth sentence of 42

 U.S.C. § 405(g). Dkt. 19. The Commissioner timely filed his objections, Dkt. 22, obligating the

 Court to undertake a de novo review of the R&R. See 28 U.S.C. § 636(b)(1)(C); Farmer v.

 McBride, 177 F. App’x 327, 330 (4th Cir. 2006). The Court finds that the Commissioner’s

 objections do not have merit and adopts Judge Hoppe’s R&R in full.




        1
           The Committee on Court Administration and Case Management of the Judicial
 Conference of the United States has recommended that, due to significant privacy concerns in
 social security cases, federal courts refer to claimants only by their first names and last initials.
        2
          Because Andrew M. Saul became Commissioner of Social Security in June 2019,
 Commissioner Saul is hereby substituted for the former Acting Commissioner, Nancy A. Berryhill,
 as the named defendant in this action. See 42 U.S.C. § 405(g); Fed. R. Civ. P. 25(d).


                                                  1
Case 3:18-cv-00111-NKM-JCH Document 23 Filed 10/27/20 Page 2 of 14 Pageid#: 893




                                    STANDARD OF REVIEW

        Objections to a magistrate judge’s report and recommendation under Federal Rule of Civil

 Procedure 72(b) “train[] the attention of both the district court and the court of appeals upon only

 those issues that remain in dispute after the magistrate judge has made findings and

 recommendations.” United States v. Midgette, 478 F.3d 616, 621 (4th Cir. 2007) (citing Thomas

 v. Arn, 474 U.S. 140, 147–48 (1985)). The district court must determine de novo any portion of

 the magistrate judge’s report and recommendation to which a proper objection has been made.

 Fed. R. Civ. P. 72(b)(3); see also 28 U.S.C. § 636(b)(1)(C); Farmer, 177 F. App’x at 330–31.

        In conducting this review, this Court must affirm the Administrative Law Judge’s (“ALJ”)

 factual findings if they are supported by substantial evidence and were reached through application

 of the correct legal standard. See 42 U.S.C. §§ 405(g), 1383(c)(3); Biestek v. Berryhill, 139 S. Ct.

 1148, 1152 (2019); Bird v. Comm’r of Soc. Sec., 669 F.3d 337, 340 (4th Cir. 2012). Under this

 standard of review, the Court must “look[] to an existing administrative record and ask[] whether

 it contains ‘sufficien[t] evidence’ to support the [ALJ’s] factual determinations.” Biestek, 139

 S. Ct. at 1154 (internal citations omitted). Substantial evidence requires more than a mere

 scintilla—but less than a preponderance—of evidence. Mastro v. Apfel, 270 F.3d 171, 176 (4th

 Cir. 2001). A finding is supported by substantial evidence if it is based on “relevant evidence [that]

 a reasonable mind might accept as adequate to support a conclusion.” Johnson v. Barnhart, 434

 F.3d 650, 653 (4th Cir. 2005) (per curiam). Where “conflicting evidence allows reasonable minds

 to differ as to whether a claimant is disabled,” the Court must defer to the ALJ’s decision. Id. A

 reviewing court may not “reweigh conflicting evidence, make credibility determinations, or

 substitute [its] judgment” for that of the ALJ. Hancock v. Astrue, 667 F.3d 470, 472 (4th Cir. 2012)

 (internal citations omitted). “Ultimately, it is the duty of the [ALJ] reviewing a case, and not the




                                                   2
Case 3:18-cv-00111-NKM-JCH Document 23 Filed 10/27/20 Page 3 of 14 Pageid#: 894




 responsibility of the courts, to make findings of fact and to resolve conflicts in the evidence.” Hays

 v. Sullivan, 907 F.2d 1453, 1456 (4th Cir. 1990). Thus, even if the Court would have made contrary

 determinations of fact, it must nonetheless uphold the ALJ’s decision, so long as it is supported by

 substantial evidence. See Whiten v. Finch, 437 F.2d 73, 74 (4th Cir. 1971).

                                             ANALYSIS

        In June 2013, Sharon filed a claim for Disability Insurance Benefits (“DIB”) alleging a

 disability based on anxiety, post-traumatic stress disorder, attention deficit disorder, and recurring

 mouth sores beginning on May 1, 2013. Administrative Record (“R.”) 111, 141–43, 232–34, 275.

 In March 2014 and again on reconsideration in November 2014, the Social Security

 Administration denied her claim. R. 110–40. Sharon requested an administrative hearing and

 appeared before Administrative Law Judge Andrew Emerson (“the ALJ”) on January 11, 2017.

 R. 59–109. On March 17, 2017, the ALJ concluded that Sharon is not disabled. R. 44–53. Sharon

 requested that the Appeals Council review the ALJ’s decision, but the Appeals Council denied her

 request for review. R. 8–12.

        To determine whether Sharon was disabled, the ALJ was required to work through a five-

 step framework, considering, in sequence, whether Sharon (1) was working; (2) had a severe

 medical impairment that met the Social Security Act’s duration requirement; (3) had an

 impairment listed or equivalent to one listed in the Act’s regulations; (4) could return to her past

 relevant work based on her residual functional capacity (“RFC”); and, if she could not, whether

 (5) she could perform other work based on her RFC. 20 C.F.R. § 404.1520(a)(4); see Lewis v.

 Berryhill, 858 F.3d 858, 861 (4th Cir. 2017). At step one, the ALJ found that Sharon met the Act’s

 insured-status requirements from May 1, 2013 to March 17, 2017, R. 46, 53, and had engaged in

 substantial gainful activity (“SGA”) during the fourth quarter of 2015 but did not meet the SGA




                                                   3
Case 3:18-cv-00111-NKM-JCH Document 23 Filed 10/27/20 Page 4 of 14 Pageid#: 895




 threshold based on her other work-related earnings during that time frame. R. 46. At step two, the

 ALJ found that Sharon “had the following severe impairments: anxiety disorder/post-traumatic

 stress disorder (PTSD), borderline personality disorder, histrionic personality disorder, attention

 deficit disorder (ADD), major depressive disorder, and adjustment disorder.” Id. At step three, the

 ALJ found that Sharon’s severe mental impairments—considered alone or all together—did not

 meet or medically equal the relevant listings in the Act because Sharon had only “mild limitations”

 understanding, remembering, or applying information and “moderate limitations” interacting with

 others; concentrating, persisting, or maintaining pace; and adapting or managing herself. R. 47–

 48. At step four, the ALJ assessed Sharon’s RFC and found that she could work at any exertional

 level, but she was limited to “simple, routine, repetitive tasks in a low stress work environment[,]

 with low stress defined as no strict production quotas,” and could “only occasionally interact with

 coworkers, supervisors, and the general public.” R. 49. As a result of these limitations, Sharon

 could not return to past work as a nursing assistant, office or data-entry clerk, typist, receptionist,

 fast-food worker, or cashier. R. 52. However, at step five, the ALJ found that Sharon could perform

 certain unskilled occupations—document preparer, check weigher, laundry folder—that offered a

 significant number of jobs in the national economy. R. 52–53.

        In the R&R, Judge Hoppe recommended a determination that the Commissioner’s final

 decision was not supported by substantial evidence and identified three legal errors requiring

 reversal and remand. First, the ALJ did not explain the meaning of his finding that Sharon could

 perform unskilled tasks “in a low stress work environment with low stress defined as no strict

 production quotas.” Dkt. 19 at 6–8. Second, without a clear definition of “no strict production

 quotas,” the ALJ’s finding restricting Sharon to “only simple, routine, repetitive tasks in a low

 stress work environment” does not adequately account for Sharon’s “moderate limitations in




                                                   4
Case 3:18-cv-00111-NKM-JCH Document 23 Filed 10/27/20 Page 5 of 14 Pageid#: 896




 concentration, persistence, and pace.” Id. at 8–9. Third, the ALJ did not explain how he “weighed

 significant evidence related to [Sharon’s] mental-health treatment,” Thomas v. Berryhill, 916 F.3d

 307, 312 (4th Cir. 2019), including medical opinions suggesting that Sharon’s depression, anxiety,

 personality disorders, and adjustment disorders were more functionally limiting than he found.

 Dkt. 19 at 8–9.

        The Commissioner objects to all three of these issues and argues (1) that the ALJ’s decision

 sufficiently explained the RFC limitation to a “low stress work environment” with “no strict

 production quotas”; (2) that the ALJ’s RFC assessment accounted for Sharon’s moderate

 limitations in concentration, persistence, or pace; and (3) that the ALJ sufficiently considered the

 medical evidence relevant to Sharon’s mental impairments. This opinion addresses each of these

 alleged errors in turn. For both the reasons stated below and those expressed in Judge Hoppe’s

 R&R, the Commissioner’s objections will be overruled.

    1. ALJ’s Explanation of RFC Limitation to “Low Stress Work Environment” with “No
       Strict Production Quotas”

        In the R&R, Judge Hoppe determined that the ALJ did not explain the meaning of his RFC

 finding limiting Sharon to unskilled tasks “in a low stress work environment[,] with low stress

 defined as no strict production quotas.” Dkt. 19 at 6. Specifically, the term “strict production

 quotas” is neither defined in any regulations nor mentioned in Sharon’s evaluating psychologists’

 medical opinions, and the ALJ did not explain its meaning or significance in his decision or when

 he questioned the vocational expert during the administrative hearing. Id. at 6–7. See Perry v.

 Berryhill, 765 F. App’x 869, 872 (4th Cir. 2019) (remanding because ALJ failed to explain RFC

 limitation to “non-production oriented work setting,” a term with “no . . . regulatory definition”

 that is neither “commonly used in . . . case law” nor “otherwise self-explanatory,” because court

 could not evaluate whether limitation properly accounted for plaintiff’s mental impairments);



                                                  5
Case 3:18-cv-00111-NKM-JCH Document 23 Filed 10/27/20 Page 6 of 14 Pageid#: 897




 Thomas, 916 F.3d at 311–12 (finding that ALJ erred by failing to explain RFC restriction to jobs

 that do not require “a production rate or demand pace”).

        In his objections to the R&R, the Commissioner asserts that the magistrate judge erred

 when he found that the ALJ failed to explain Sharon’s RFC limitation because “strict production

 quota” is a “clear term” that can be “understood based on its plain language,” unlike the phrases

 used in Perry (“non-production oriented work setting”) and Thomas (no “production rate or

 demand pace”). Dkt. 22 at 2. Perry and Thomas, according to the Commissioner, do not require

 that all RFC terms be defined in a regulation or other authority but rather that the ALJ’s explanation

 be clear enough to allow for judicial review. Contending that the ALJ met this standard, the

 Commissioner cites numerous places in the record where the ALJ discussed evidence relevant to

 Sharon’s limitations in concentration, persistence, and pace—including state agency

 psychologists’ opinions emphasizing non-stressful tasks. Id. at 3. The Commissioner also asserts

 that the Court should defer to the vocational expert’s testimony about low stress jobs and no strict

 production quotas because that testimony was based on her experience and expertise, and the Court

 is not in the best position to evaluate specialized terminology. Dkt. 22 at 3–4. Finally, the

 Commissioner argues that the ALJ’s explanation of his RFC assessment is like the one that the

 Fourth Circuit upheld in Sizemore v. Berryhill, 878 F.3d 72 (4th Cir. 2017). Dkt. 22 at 1–2.

 Importantly, Sizemore did not raise or address a challenge regarding whether the terms used in the

 ALJ’s RFC assessment were clear enough to allow for judicial review. However, the Fourth Circuit

 implicitly found that it could review the assessment limiting the claimant to “work[ing] only in a

 low stress setting defined as non-production jobs without any fast-paced work and with no public

 contact.” 878 F.3d at 79, 81.




                                                   6
Case 3:18-cv-00111-NKM-JCH Document 23 Filed 10/27/20 Page 7 of 14 Pageid#: 898




         While an ALJ need not articulate the RFC assessment exclusively in terms defined in

 regulations or other authorities, the ALJ must explain “no strict production quotas” clearly enough

 to allow for judicial review. See Thomas, 916 F.3d at 312 (finding that ALJ “did not give [the

 court] enough information to understand what th[e] terms [‘production rate’ and ‘demand pace’]

 mean[,] . . . mak[ing] it difficult, if not impossible, for [the court] to assess whether their inclusion

 in [the claimant’s] RFC is supported by substantial evidence”). The Court is not persuaded that the

 ALJ did so on this record. The plain meaning of “strict production quota”—something like “the

 exact, precise proportion of production assigned to each team member of a body,” according to the

 Commissioner’s brief—does not help the Court understand what the ALJ intended when he used

 that term. And although the ALJ gave the state agency psychologists’ opinions substantial weight

 and characterized them as showing that Sharon “can perform simple, routine, non-stressful tasks

 involving minimal contact with the general public,” R. 51, the ALJ did not explain how “no strict

 production quotas” and “non-stressful tasks” relate to each other.

         The Court struggles to grasp how, as the Commissioner argues, “strict production quotas”

 could simultaneously be understood based on its plain meaning but also be a specialized term

 within the vocational field. But even if it is a specialized term among vocational experts, the Court

 must evaluate whether the ALJ’s findings are supported by substantial evidence and thus must be

 able to comprehend the term’s meaning. See 42 U.S.C. § 405(g). The vocational expert’s testimony

 does not shed light on the term’s meaning. See R. 106, Dkt. 19 at 7–8. In fact, as Judge Hoppe’s

 R&R suggests, the vocational expert’s testimony confuses the issue further because the vocational

 expert asserted—and the ALJ found—that Sharon could work as a laundry folder, document

 preparer, or check weigher—all jobs that “‘presumably require an employee to produce a certain

 amount of work in a particular time frame,’ . . . whether it be pieces of laundry folded, individual




                                                    7
Case 3:18-cv-00111-NKM-JCH Document 23 Filed 10/27/20 Page 8 of 14 Pageid#: 899




 documents prepared, or cups of powder charge weighed and passed on to a coworker.” Dkt. 19 at

 8 (quoting Lisa G. v. Saul, No. 7:18-cv-39, 2019 WL 4148173, at *4 (W.D. Va. Aug. 30, 2019)).

        Nor do the other cited references to the administrative record offer additional clues about

 the meaning of “no strict production quotas.” None of the record citations in the Commissioner’s

 brief or the ALJ’s decision contain the phrase “strict production quota,” much less define it. The

 state agency psychologists indicated only that Sharon “would be able to complete a normal work

 week and to perform at a generally consistent pace with others, with only minimal need for

 accommodations on an infrequent basis” and that she “would do better on tasks requiring minimal

 contact with the general public in order to avoid stress.” R. 120, 136.

        Finally, this case is not like Sizemore. The Fourth Circuit did not address a similar

 challenge to the clarity of the term “non-production job” used there. And “no strict production

 quotas” is more comparable to the limitation to no “production rate or demand pace” that the

 Fourth Circuit found lacking in Thomas.

        Ultimately, “[w]ithout an explanation of the term ‘strict production quotas’ from the ALJ,

 it is impossible to determine whether substantial evidence supports the ALJ’s determination that

 [Sharon] can do the jobs listed and thus is not disabled.” Lisa G., 2019 WL 4148173, at *4. The

 Court finds that the ALJ’s decision does not provide sufficient definitional clarity on the RFC

 limitation to a “low stress work environment[,] with low stress defined as no strict production

 quotas,” and that remand is needed for the ALJ to explain the meaning of the phrase “no strict

 production quotas.”




                                                  8
Case 3:18-cv-00111-NKM-JCH Document 23 Filed 10/27/20 Page 9 of 14 Pageid#: 900




    2. ALJ’s Accounting for Moderate Limitations in Concentration, Persistence, or Pace
       through RFC Limitation to “Simple, Routine, Repetitive Tasks in a Low Stress
       Environment”

        The Commissioner correctly notes that the ALJ need not “always include moderate

 limitations in concentration, persistence, or pace as a specific limitation in the RFC.” Dkt. 22 at 4

 (quoting Shinaberry v. Saul, 952 F.3d 113, 121 (4th Cir. 2020)). But this is only true where the

 ALJ “‘explain[s] why a claimant’s moderate limitation in concentration, persistence, or pace at

 step three does not translate into a limitation’ in the claimant’s RFC.” Shinaberry, 952 F.3d at 121

 (quoting Mascio v. Colvin, 780 F.3d 632, 638 (4th Cir. 2015)). In assessing Sharon’s RFC, then,

 the ALJ was required to account for Sharon’s moderate limitations in concentration, persistence,

 or pace by either (1) articulating a specific RFC limitation or (2) explaining why those moderate

 mental limitations did not warrant a specific RFC limitation. Id.

        Here, the ALJ did not explain why Sharon’s moderate mental impairments do not warrant

 a specific RFC limitation, so he was required to articulate a specific RFC limitation to account for

 them instead. The ALJ asserted that he “accounted for [Sharon’s] impaired concentration in the

 residual functional capacity above with the limitation to simple, repetitive job tasks in a low stress

 environment.” R. 51. But the ALJ’s attempt to account for Sharon’s moderate mental impairments

 in this way defies judicial review. Under Mascio, the ALJ could not adequately account for

 Sharon’s “moderate limitations in concentration, persistence, and pace” merely by restricting

 Sharon “to simple, routine, repetitive tasks.” 780 F.3d at 638 (noting that “the ability to perform

 simple tasks differs from the ability to stay on task,” and “[o]nly the latter limitation would account

 for a claimant’s limitation in concentration, persistence, or pace”); see Dkt. 19 at 9. So if the ALJ

 accounted for Sharon’s moderate limitations in concentration, persistence, or pace at all, it was by

 restricting her to working in “a low stress environment[,] with low stress defined as no strict




                                                   9
Case 3:18-cv-00111-NKM-JCH Document 23 Filed 10/27/20 Page 10 of 14 Pageid#: 901




  production quotas.” But, as noted above, the ALJ did not explain the phrase “no strict production

  quotas.” Thus, it is “difficult, if not impossible,” to determine whether the RFC assessment

  adequately accounted for Sharon’s mental difficulties. Thomas, 916 F.3d at 312.

          Without a clear definition of “strict production quotas,” the Court finds that it cannot assess

  whether the ALJ’s RFC determination adequately accounts for Sharon’s moderate impairments in

  concentration, persistence or pace. Thus, it supports Judge Hoppe’s conclusion that remand is

  warranted on this issue. Dkt. 19 at 8–9.

      3. ALJ’s Consideration of Medical Evidence of Mental Health Treatment

          In assessing Sharon’s RFC, the ALJ was required to follow a two-step analysis when

  considering her subjective statements about impairments and symptoms. R. 49; see 20 C.F.R.

  § 404.1529. An ALJ must (1) look for medical evidence showing an impairment that could

  reasonably produce the alleged symptoms and then (2) “evaluate the intensity, persistence, and

  limiting effects of the claimant’s symptoms to determine the extent to which they limit the

  claimant’s” ability to perform basic work activities. R. 49. Here, the ALJ found that Sharon’s

  “medically determinable impairments could reasonably be expected to cause the alleged

  symptoms,” but he concluded that her “statements concerning the intensity, persistence and

  limiting effects of these symptoms are not entirely consistent with the medical evidence and other

  evidence in the record . . . .” R. 50.

          In the R&R, Judge Hoppe determined that the ALJ did not explain how he “weighed

  significant evidence related to [Sharon’s] mental-health treatment” in reaching this conclusion. Id.

  at 9 (quoting Thomas, 916 F.3d at 312). The R&R highlights numerous places in the administrative

  record where the medical opinions of Sharon’s treating physicians undermine the ALJ’s

  conclusion that Sharon had “generally normal mental status examinations,” R. 50. Dkt. 19 at 9–




                                                    10
Case 3:18-cv-00111-NKM-JCH Document 23 Filed 10/27/20 Page 11 of 14 Pageid#: 902




  10. In making his finding, the ALJ focused on Sharon’s “intact memory,” R. 47, 50, lack of

  “thought disorder, hallucinations, or delusions,” R. 50–51, and presentation as “friendly,”

  “pleasant,” or “cooperative,” R. 50. Dkt. 19 at 9–10. However, the ALJ did not explain how he

  reconciled conflicting evidence that showed Sharon “often” had an “angry/hostile” mood, R. 50,

  46, and tended to “shut down or lash out” under stress, R. 48. Dkt. 19 at 10. In addition, Judge

  Hoppe notes that the ALJ did not discuss abnormal findings suggesting that Sharon’s mental health

  conditions limited her ability to work to a greater degree than he found. For example, the ALJ did

  not address Sharon’s treating psychologist’s observations that Sharon was “usually depressed or

  anxious” and sometimes “defensive,” “agitated,” and “angry,” R. 394–97; her treating

  psychiatrist’s opinions that Sharon had “some problems with flexibility” and “trouble adapting to

  demands of work,” R. 544; and an examining psychologist’s observations that Sharon “often

  misperceive[d] events and form[ed] mistaken impressions of people and the significance of their

  actions,” showed “paranoid ideation,” and had “deficits in her cognitive function related to

  correctly receiving [nonverbal] information” that “made it difficult for her to interpret social cues

  accurately,” R. 405. Dkt. 19 at 9–10. The ALJ also did not mention state agency psychologists’

  medical opinions noting that Sharon could handle only “infrequent” or “gradual” changes in the

  workplace and “could accept direction and constructive criticism from supervisors” if those

  interactions were “nonconfrontational.” Id. at 10–11; R. 120–21, 136–37.

         In attempting to justify his decision to give some medical opinions more weight than others,

  the ALJ repeated several times that these opinions were “consistent with the overall evidence of

  record,” particularly Sharon’s “generally normal” or “largely normal” “mental status

  examinations.” R. 52. And in trying to explain his decision to give Sharon’s multiple lower Global

  Assessment of Functioning (“GAF”) scores “modest weight” while giving her one higher GAF




                                                   11
Case 3:18-cv-00111-NKM-JCH Document 23 Filed 10/27/20 Page 12 of 14 Pageid#: 903




  score “significant weight,” the ALJ stated that the “very low scores [we]re inconsistent with the

  claimant’s generally normal mental status examinations as well as her extensive activities of daily

  living and work activity” and that the higher score was “more consistent with the mental status

  examination findings of record and the claimant’s activities of daily living.” Id.

         The Commissioner is correct that this case differs from Thomas. In Thomas, the ALJ

  endorsed normal mental health findings made by physicians treating the claimant’s foot pain while

  failing to discuss “a substantial portion of the record relating to [the claimant’s] treatment by

  mental health specialists.” 916 F.3d at 312; see Dkt. 22 at 6. Here, however, the ALJ cited Sharon’s

  mental health treatment records from psychologists and psychiatrists and acknowledged some

  positive and negative findings. R. 50–51; Dkt. 22 at 6–7. The Commissioner is also correct that

  the ALJ need not “specifically refer to every piece of evidence in his decision.” Dkt. 22 at 7

  (quoting Reid v. Comm’r of Soc. Sec., 769 F.3d 861, 865 (4th Cir. 2014)). But the Commissioner’s

  assertion that the ALJ’s conclusion is supported by substantial evidence is incorrect.

         On the one hand, substantial evidence “means—and means only—‘such relevant evidence

  as a reasonable mind might accept as adequate to support a conclusion.’” Biestek, 139 S. Ct. at

  1154 (quoting Consol. Edison Co. v. NLRB, 305 U.S. 197, 229 (1938)). The Court may not

  “reweigh conflicting evidence, make credibility determinations, or substitute [its] judgment” for

  that of the ALJ, Hancock, 667 F.3d at 472, and must defer to the ALJ’s decision where “conflicting

  evidence allows reasonable minds to differ as to whether a claimant is disabled.” Johnson, 434

  F.3d at 653. But on the other hand, “[a]n ALJ has the obligation to consider all relevant medical

  evidence and cannot simply cherrypick facts that support a finding of nondisability while ignoring

  evidence that points to a disability finding.” Lewis, 858 F.3d at 869. In Lewis, the Fourth Circuit

  reversed and remanded where the ALJ failed to “build an accurate and logical bridge” from




                                                   12
Case 3:18-cv-00111-NKM-JCH Document 23 Filed 10/27/20 Page 13 of 14 Pageid#: 904




  consistent medical opinions from treating physicians about the claimant’s debilitating pain and his

  conclusion that those accounts should not be credited. Id. at 866–68. Indeed, “‘a necessary

  predicate to engaging in substantial evidence review is a record of the basis for the ALJ’s ruling,’

  including ‘a discussion of which evidence the ALJ found credible and why, and specific

  application of the pertinent legal requirements to the record evidence.’” Monroe v. Colvin, 826

  F.3d 176, 189 (4th Cir. 2016) (quoting Radford v. Colvin, 734 F.3d 288, 295 (4th Cir. 2013)). In

  Monroe, the Fourth Circuit reversed and remanded where the ALJ’s explanation of the varying

  degrees of weight he gave to differing medical opinions about the claimant’s impairments

  consisted of “conclusory” assertions that the opinions either were or were not “consistent with” or

  “supported by” “the objective evidence” or the claimant’s “treatment history,” without

  “specify[ing] what ‘objective evidence’ or what aspects of [the claimant’s] ‘treatment history’ he

  was referring to.” Id. at 191 (finding that “the analysis is incomplete and precludes meaningful

  review”).

         Here, the ALJ, like the one in Lewis, inexplicably gave short shrift to some medical

  opinions in Sharon’s mental health treatment record and failed to adequately explain why he

  believed some sources more than others. Although he described aspects of medical opinions that

  supported his conclusion that Sharon had “generally normal” or “mostly normal” mental health

  examinations, he glossed over other aspects of those same medical opinions that illustrated more

  serious difficulties, particularly with respect to interpersonal interaction. In addition, as in Monroe,

  the ALJ’s repetitive and conclusory statements that medical opinions were or were not “consistent

  with the overall evidence of record,” including Sharon’s “generally normal” or “largely normal”

  “mental status examinations” and “activities of daily living,” fail to sufficiently explain how he

  weighed different medical opinions and resolved conflicting evidence with respect to Sharon’s




                                                    13
Case 3:18-cv-00111-NKM-JCH Document 23 Filed 10/27/20 Page 14 of 14 Pageid#: 905




  mental health impairment and functioning. Thus, “the analysis is incomplete and precludes

  meaningful review.” Id. To be sure, the ALJ need not discuss every piece of evidence, Reid, 769

  F.3d at 865, and the ALJ has the authority—and responsibility—to determine the weight to be

  given to a medical opinion in the record. See Mastro, 270 F.3d at 178. But the ALJ must not ignore

  significant portions of the medical evidence and must sufficiently explain why he credited some

  medical evaluations of Sharon’s mental health but not others.

         The Court finds that the ALJ failed to sufficiently explain his weighing and evaluation of

  mental health evidence in reaching his conclusion about Sharon’s ability to function. Thus, it

  supports Judge Hoppe’s conclusion that remand is warranted on this issue. Dkt. 19 at 9–11.

                                          CONCLUSION

         For the foregoing reasons, the Court ORDERS that

         1. Magistrate Judge Hoppe’s R&R is ADOPTED in full, Dkt. 19;

         2. The Commissioner’s objections to the R&R are OVERRULED, Dkt. 22;

         3. Plaintiff’s motion for summary judgment is GRANTED, Dkt. 9;

         4. The Commissioner’s motion for summary judgment is DENIED, Dkt. 17; and

         5. The Commissioner’s final decision is REVERSED, and the matter is REMANDED

             until the fourth sentence of 42 U.S.C. § 405(g).

         The Clerk of the Court is DIRECTED to DISMISS this case from the Court’s active

  docket and to send a certified copy of this Memorandum Opinion and Order to all counsel of record

  and to Magistrate Judge Hoppe.

         ENTERED this _____
                       27th day of October 2020.




                                                 14
